CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Exhibit 10.1

EXCLUSIVE LICENSE AGREEMENT

This Exclusive License Agreement (this “Agreement”) is made as April 24, 2018
(“Effective Date”), by and between Juniper Pharmaceuticals, Inc., a Delaware
corporation, (“Juniper’’) and Daré Bioscience, Inc., a Delaware corporation
(“Licensee”), each referred to herein individually as a “Party” and collectively
as the “Parties”.

RECITALS

WHEREAS, Juniper owns or has the exclusive rights to certain patent rights and
owns or has non-exclusive rights to certain technical information and desires to
grant licenses of those patent rights and technical information to Licensee;

WHEREAS, Licensee desires to license such patent rights and technical
information and has the capability to commercially develop, manufacture,
distribute and use Products (as defined below) and Processes (as defined below).

NOW THEREFORE, for good and valuable consideration, the sufficiency of which is
hereby acknowledged, the Parties hereby agree as follows:

1.CERTAIN DEFINITIONS

As used in this Agreement, the following terms shall have the following
meanings, unless the context requires otherwise.

1.1“Affiliate” with respect to either Party shall mean any corporation or other
legal entity other than that Party in whatever country organized, controlling,
controlled by or under common control with that Party.  The term “control” shall
mean (i) the direct or indirect ownership of fifty percent (50%) or more of the
voting securities having the right to elect directors, or (ii) the power, direct
or indirect, to elect or appoint fifty percent (50%) or more of the directors,
or to cause direction of management and policies, whether through the ownership
of voting securities, by contract or otherwise.

1.2“Commercially Reasonable Efforts” shall mean with respect to the efforts to
be expended by Licensee with respect to the objective that is the subject of
such efforts, reasonable, good faith efforts and resources to accomplish such
objective that a US-based pharmaceutical company of similar size and market
capitalization would normally use to accomplish a similar objective under
similar circumstances when developing a women’s health product, it being
understood and agreed that with respect to the development or commercialization
of a Product or Process, such efforts shall be similar to those efforts and
resources consistent with the usual practice of such US-based pharmaceutical
company in pursuing the development or commercialization of a potential women’s
health medical product owned by it or to which it has exclusive rights, with
similar product characteristics as the relevant Product or Process.  Without
limiting the foregoing, but for

 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

the sake of clarity, the determination as to whether or not Licensee has met the
foregoing requirement shall take into account all relevant factors with respect
to a Product or Process, including without limitation market potential, profit
potential, strategic value, stage of development, mechanism of action, efficacy
and safety relative to competitive products in the marketplace, actual or
anticipated approved labeling, expected and actual competitiveness of
alternative products (including generic products) in the market, the nature and
extent of market exclusivity (including patent coverage and regulatory
exclusivity), cost and likelihood of obtaining regulatory approval, and
availability of manufacture and supply for commercial sale

1.3“Distributor” shall mean any third party entity to whom Licensee, an
Affiliate of Licensee or a Sublicensee has granted, express or implied, the
right to distribute any Product or Process pursuant to Section 2.1(b)(ii).

1.4“First Commercial Sale” shall mean the initial Sale by Licensee or an
Affiliate of Licensee or a Sublicensee in an arms-length transaction to a third
party anywhere in the applicable License Territory after obtaining necessary
marketing and pricing approval, to the extent both are required, from regulatory
authorities of a specific Product or Process, but excluding any Sale of a
reasonable quantity of Products for clinical trial purposes or marketing
samples.

1.5“Generic Competition” shall mean, with respect to a Product or Process in a
given country, one or more Generic Products are commercially available in such
country.

1.6“Generic Product” shall mean, as to a Product or Process, any product
(including a “generic product” approved by way of an Abbreviated New Drug
Application or approved under a section 505(b)(2) application, by the FDA (or
equivalent regulatory mechanism for another regulatory authority)) that is sold
by a third party and (a) in the United States, is “therapeutically equivalent,”
“comparable,” “biosimilar,” or “interchangeable,” as evaluated by the FDA,
applying the definition of “therapeutically equivalent” set forth in the preface
to the then-current edition of the FDA publication “Approved Drug Products With
Therapeutic Equivalence Evaluations” or any other definitions set forth in the
U.S. Code, FDA regulations, or other source of U.S. Law or (b) outside the
United States, meets such equivalent determination by the applicable regulatory
authorities (including a determination that the product is “comparable,”
“interchangeable,” “bioequivalent,” or “biosimilar” with respect to the Product
or Process).  

1.7“License Field” shall mean all human and animal pharmaceutical, therapeutic,
preventative, diagnostic and palliative uses, including, without limitation
vaginal delivery of pharmaceuticals and shall not include any other field not
specifically set forth herein.

1.8“License Territory’’ shall mean worldwide.

1.9“Net Sales” shall be calculated as set forth in this Section 1.9, all in
accordance with U.S. Generally Accepted Accounting Principles, applied on a
consistent basis (“GAAP”).  Subject to the conditions set forth below, “Net
Sales” shall mean the gross amount invoiced, or if no invoice is issued, the
amount received by Licensee and its Affiliates for or on account of Sales of
Products and Processes on a country-by-country basis following First Commercial
Sale in such country, less

2



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

the following amounts to the extent separately stated on the invoice or actually
paid or credited by Licensee and its Affiliates in effecting such Sale:

 

(1)

amounts repaid or credited by reason of charge-backs, retroactive price
reductions, billing errors, rejection or return of applicable Products or
Processes, and cash, credit or free goods allowances;

 

(2)

reasonable and customary trade, quantity or cash rebates (including without
limitation, government mandated and managed care rebates) or discounts to the
extent allowed and taken;

 

(3)

amounts for outbound transportation, insurance, packaging, handling and
shipping, but only to the extent separately invoiced; and

 

(4)

import, export, excise and sales taxes, customs duties, value added taxes, and
other governmental charges levied on or measured by Sales of Products or
Processes, whether paid by or on behalf of Licensee, but not franchise or income
taxes of any kind whatsoever.

 

(a)

Specifically excluded from the definition of “Net Sales” are amounts
attributable to any Sale of any Product or Process between or among Licensee and
any Licensee Affiliate and/or Sublicensee, unless the transferee is the end
purchaser, user or consumer of such Product or Process.

 

(b)

No deductions shall be made for any commissions paid to any individuals or for
any costs or expenses of collections.

 

(c)

Net Sales shall be deemed to have occurred and the applicable Product or Process
Sold on the earliest of the date of billing, invoicing, delivery or payment or
the due date for payment.

 

(d)

If any Product or Process is Sold at a discounted price that is substantially
lower than the customary non-discounted and discounted price charged, or for
non-cash consideration (whether or not at a discount), Net Sales for such
Product or Process shall be calculated based on the non-discounted cash amount
charged to an independent third party for the Product or Process during the same
Reporting Period or, in the absence of such transaction, on the fair market
value of the Product or Process.  Non-cash consideration received for a Product
or Process that could materially reduce any royalty payment due to Licensee
hereunder shall not be accepted without the prior written consent of Licensee.

 

(e)

In the event Licensee or a Licensee Affiliate or Sublicensee (as used in this
Section 1.9(e) each a “Combination Product Seller”) uses a functionally active
component or ingredient (for clarity, functionally active components and
ingredients shall exclude routine components including without limitation common
buffers and

3



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

standard cell culture media) not licensed by Juniper to Licensee hereunder
(“Other Components”) to form a product that is a combination of a Product and/or
Process and Other Component(s) (a “Combination Product”), Net Sales for the
purposes of calculating the royalty owed to Juniper on Sales of such Product
and/or Process shall be calculated as described in the subsections below:

 

(i)

If all Products and/or Processes and Other Components contained in the
Combination Product(s) are Sold separately, Net Sales for Sales of Products
and/or Processes for the purposes of calculating royalty payments shall be
determined by multiplying [***], or if no [***] (for the purposes of this
Section 1.9(e), the “Gross Sales Price”) by [***], in which [***] is [***], and
[***] is [***].  For clarity, a Product or Process that delivers a drug either
sold separately by Licensee or acquired from a third party shall not be
considered a Combination Product with respect to such drug being included in
such Product or Process.

 

(ii)

If the Combination Product contains Products and/or Processes or Other
Components not sold separately in any given country (and thus the Gross Sales
Price is not available for such Products and/or Processes or Other Components),
then Net Sales for purposes of determining royalty payments will be calculated
as above, but the [***] in the above equation for such country shall be
determined by mutual agreement reached in good faith by the Parties prior to the
end of the accounting period in question based on [***].  If the Parties are
unable to reach such an agreement prior to the end of the applicable accounting
period, then the Parties will refer such matter for dispute resolution pursuant
to Section 12.13.

1.10“Patent Rights” shall mean all patents and patent applications that are
listed on Exhibit A, including all provisionals, substitutions, continuations,
continuations-in-part, divisionals, supplementary protection certificates,
renewals, all letters patent granted thereon, and all reissues, reexaminations,
extensions, confirmations, revalidations, registrations, patents of addition
thereof, PCTs, and foreign equivalents to all of the foregoing.

1.11 “Phase 1 Clinical Trial” shall mean, as to a specific Product or Process,
in connection with obtaining regulatory approval in the United States, the first
clinical study conducted in humans to obtain preliminary information on a
Product’s safety, tolerability, pharmacodynamic activity, pharmacokinetics, drug
metabolism and mechanism of action, as well as early evidence of effectiveness
if possible, as described more fully in 21 C.F.R. § 312.21(a); or an equivalent
clinical study in a country other than the United States in connection with
obtaining regulatory approval therein.

1.12“Phase 2 Clinical Trial” shall mean, as to a specific Product or Process, in
connection with obtaining regulatory approval in the United States, a clinical
study in humans designed with the principal purpose of determining initial
efficacy and dosing of such Licensed Product in patients for the indication(s)
being studied, as described more fully in 21 C.F.R. § 312.21(b); or an

4



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

equivalent clinical study in a country other than the United States in
connection with obtaining regulatory approval therein.

1.13“Phase 3 Clinical Trial” shall mean, as to a specific Product or Process, in
connection with obtaining regulatory approval in the United States, a clinical
study in humans with a defined dose or set of defined doses of such Product or
Process, after successful completion of one or more Phase 2 Clinical Studies, of
the efficacy and safety of such Product or Process which is prospectively
designed to demonstrate statistically whether such Product is effective and safe
for use in a particular indication in a manner sufficient to file an application
to obtain marketing approval to market and sell that Product or Process in the
United States, as described more fully in 21 C.F.R. § 312.21(c); or an
equivalent clinical study in a country other than the United States in
connection with obtaining regulatory approval therein.

1.14“Process” shall mean any process, method or service, the performance of
which, in whole or in part:

 

(a)

absent the license granted hereunder would infringe, or is covered by, one or
more Valid Claims of Patent Rights (“Patented Process”); or

 

(b)

does not meet the requirements of the foregoing clause “ (a) ” but incorporates
or is based upon Technological Information (“Unpatented Process”).

1.15“Product” shall mean any article, device or composition, the manufacture,
use, or sale of which, in whole or in part:

 

(a)

absent the license granted hereunder would infringe, or is covered by, one or
more Valid Claims of Patent Rights; (“Patented Product”); or

 

(b)

does not meet the requirements of the foregoing clause “ (a) ” but incorporates
or is based upon Technological Information (“Unpatented Product”).

1.16“Reporting Period” shall mean each three month period ending March 31, June
30, September 30 and December 31.

1.17“Royalty Term” shall mean, on a country-by-country basis in the License
Territory, the period of time beginning with the First Commercial Sale in such
country, and ending upon the latest to occur of  (a) expiration of the
last-to-expire Valid Claim in such country, (b) ten (10) years from the date of
First Commercial Sale in such country, and (c) a Product or Process becoming
subject to Generic Competition in such country, provided, however, if there is
no Generic Competition in a country for a Product or a Process by the tenth year
following the date of First Commercial Sale in such country, the Royalty Term
shall terminate on the tenth year following the date of the First Commercial
Sale in such country.  

1.18“Sell” (and “Sale” and “Sold” as the case may be) shall mean to sell or have
sold, to lease or have leased, to import or have imported, in each case for
valuable consideration (in the form of

5



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

cash or otherwise) a Product or Process, or otherwise to transfer or have
transferred a Product or Process for valuable consideration (in the form of cash
or otherwise), and further in the case of a Process, to use or perform such
Process for the benefit of a third party.

1.19“Sublicense Income” shall mean consideration in any form received by
Licensee and/or Licensee’s Affiliate(s) in consideration for and directly
attributable to a grant of a sublicense under the license grant in Section 2.1
to the Patent Rights and/or Technological Information (regardless of whether
such grantee is a “Sublicensee” as defined in this Agreement) to make, have
made, use, have used, Sell or have Sold Products or Processes.  Sublicense
Income shall include without limitation any license signing fee, license
maintenance fee, milestone payment (other than for a milestone event for which
Licensee or its Affiliate receives a milestone payment from such Sublicensee and
where such milestone event corresponds to a milestone event under Section 4.3),
unearned portion of any minimum royalty payment, distribution or joint marketing
fee if they include sublicense rights , research and development funding in
excess of the cost of performing such research and development (such costs to
include reasonable overhead charges), and any consideration received for an
equity interest in, extension of credit to or other investment in Licensee or
Licensee’s Affiliates to the extent such consideration exceeds the fair market
value of the equity or other interest received as determined by agreement of the
Parties or by an independent appraiser mutually agreeable to the Parties.  

Sublicense Income shall not include payments made to reimburse direct costs such
as (i) payments or reimbursement for documented sponsored research and/or
development activities, valued at the actual cost of such activities plus
reasonable overhead charges; or (ii) payment or reimbursement of reasonable
patent expenses actually incurred or paid by Licensee and not otherwise
reimbursed, or payment of patent expenses required to be paid by Licensee
hereunder.  Sublicense Income shall also not include (iii) payments received
with respect to a change of control of the Licensee; and (iv) equity in
Sublicensee purchased at the fair market value of such equity , and if Licensee
or any of its Affiliates makes an equity investment in the Sublicensee at a
price that is less than fair market value (as determined in the manner specified
above), then the difference between the purchase price and the fair market value
on the date that such payment is to be made multiplied by the total number of
shares or securities purchased shall be deemed Sublicense Income.  

1.20“Sublicensee” shall mean any sublicensee of rights granted under Section
2.1(a)(iii). For purposes of this Agreement, neither a  Distributor of a Product
or Process nor a contract manufacturer shall be included in the definition of
Sublicensee unless such Distributor or contractor manufacturer (i) is granted
any right to make, have made, use or have used Products or Processes in
accordance with Section 2.1 (a)(iii), or (ii) has agreed to pay to Licensee or
its Affiliate(s) royalties on such Distributor’s or contractor manufacturer’s
sales of Products or Processes, in which case such Distributor or contract
manufacturer shall be a Sublicensee for all purposes of this Agreement.  For
clarity, a clinic that is granted the right to use or have used Products or
Processes to treat patients shall not be considered a Sublicensee if Licensee or
its Affiliate(s) do not receive royalties or other payments (other than the
price paid for the Product or Process) related to such clinic’s use of Products
or Processes.

6



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

1.21“Technological Information” shall mean proprietary discoveries, know-how and
technical information known, licensed, owned, controlled or developed by Juniper
or its Affiliates related to intravaginal ring for all indications as of the
Effective Date, including for the sake of clarity, Technological Information
licensed to Juniper pursuant to the Underlying Agreement and any subsequent
improvements thereto, as set forth on Exhibit B attached hereto.  

1.22“Underlying Agreement” shall mean that certain License Agreement, dated as
of March 25, 2015, by and between Juniper and The General Hospital Corporation
(“MGH”), as amended, and as may be amended or restated from time to time.

1.23“Valid Claim” shall mean a claim in an issued, unexpired patent or in a
pending patent application within Patent Rights that (a) has not been finally
cancelled, withdrawn, abandoned or rejected by any administrative agency or
other body of competent jurisdiction, (b) has not been revoked, held invalid, or
declared unpatentable or unenforceable in a decision of a court or other body of
competent jurisdiction that is unappealable or unappealed within the time
allowed for appeal, (c) has not been rendered unenforceable through disclaimer
or otherwise, and (d) is not lost through an interference
proceeding.  Notwithstanding the foregoing, if a claim of a pending patent
application within Patent Rights in the United States has not issued as a claim
of a patent within the seven (7) years after the PCT filing date (or the first
national filing date if no PCT was filed), such claim shall not be a Valid Claim
for the purposes of this Agreement, unless and until such claim issues as a
claim of an issued patent (from and after which time the same shall be deemed a
Valid Claim subject to paragraphs (a) and (b) above).  For territories outside
of the United States the Parties will negotiate in good faith, on a
country-by-country basis, the period during which a claim of a pending patent
must issue in order for it to be considered a Valid Claim for the purpose of the
Agreement.

2.LICENSE

2.1Grant of License.

 

(a)

Subject to the terms of this Agreement and any retained rights of MGH or the
Massachusetts Institute of Technology (“MIT”) under the Underlying Agreement,
Juniper hereby grants to Licensee in the License Field in the License Territory:

 

(i)

an exclusive, royalty-bearing license under the Patent Rights to make, have
made, use, have used, sell, have sold, import and have imported Products and
Processes;

 

(ii)

a non-exclusive, royalty-bearing license to use the Technological Information to
make, have made, use, have used, sell, have sold, import and have imported
Products and Processes; and

 

(iii)

the right to grant sublicenses under the rights granted in Sections 2.1(a)(i)
and 2(a)(ii) to Sublicensees (including the right for Sublicensees to grant
further sublicenses consistent with these terms), provided that in each case

7



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

Licensee shall be responsible for the performance of any obligations of
Sublicensees relevant to this Agreement as if such performance were carried out
by Licensee itself, including, without limitation, the payment of any royalties
or other payments provided for hereunder, regardless of whether the terms of any
sublicense provide for such amounts to be paid by the Sublicensee directly to
Licensee.

 

(b)

The license granted in Section 2.1(a) includes:

 

(i)

The right to grant to the final purchaser, user or consumer of Products the
right to use such purchased Products within the License Field and License
Territory; and

 

(ii)

the right to grant a Distributor the right to sell, have sold, use, have used,
import and have imported (but not to make and have made) such Products and/or
Processes for its own benefit in a manner consistent with this Agreement.

Licensee acknowledges that this Agreement does not confer by implication,
estoppel, or otherwise, any license or rights to any intellectual property
rights, whether belonging to Juniper or any third party, other than those rights
expressly stated herein.

 

 

(c)

Licensee may permit its Affiliates to exercise all rights granted to Licensee
hereunder such that such Affiliates shall have the same license rights granted
to Licensee hereunder.  Licensee shall secure all appropriate covenants,
obligations and rights from any such Affiliate so that such Affiliate is subject
to, and Licensee can comply with, all of Licensee’s covenants and obligations to
Juniper under this Agreement.  Licensee shall be responsible for any failure of
any of its Affiliates to comply with this Agreement.

2.2Sublicenses.  Each sublicense granted hereunder shall be consistent with and
comply with all relevant terms of this Agreement and the Underlying Agreement,
shall incorporate terms and conditions sufficient to enable Licensee to comply
with this Agreement, shall provide that Licensee shall be responsible for
performance of all such obligations and for compliance with all such terms and
conditions by Sublicensees.  Licensee shall provide to Juniper a fully signed
redacted (to remove content unrelated to obligations due Juniper) copy of all
sublicense agreements and amendments thereto, including all exhibits,
attachments and related documents, within thirty (30) days of executing the
same.  Upon termination of this Agreement or any license granted hereunder for
any reason, any Sublicenses shall be addressed in accordance with Section 10.7.

2.3Retained Rights; Requirements.  Any and all licenses granted hereunder are
subject to the retained rights and requirements specified in Section 2.3 of the
Underlying Agreement.

8



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

2.4Technology Transfer.  Juniper shall, within thirty (30) days of the Effective
Date, deliver to Licensee all Technological Information in Juniper’s possession
or control, in a form and format as reasonably agreed by the Parties.  

3.DUE DILIGENCE OBLIGATIONS

3.1Diligence Requirements.  Licensee shall use, and shall cause its Affiliates
and Sublicensees, as applicable, to use, Commercially Reasonable Efforts to
develop and make available to the public at least one Product or Processes in
the License Territory in the License Field Such efforts shall include achieving
the requirements set forth in the table below by the dates specified in the
table below.

Diligence Requirements

Time for Completion

(i) Apply for an NDA (as defined below) or PMA on a Product or Process

[***]

(ii) Make a First Commercial Sale or file a second IND on a Product or Process

Within [***] of satisfying Diligence Requirement (i)

 

Licensee may elect to extend the time period for a particular diligence
requirement set forth in the table above by [***] upon written notice to Juniper
and payment of a non-refundable extension payment of [***] U.S. dollars
($[***]). The extension of time, once elected and paid for, shall have the
effect of extending all subsequent diligence requirements set forth in the table
above. Licensee may exercise the extension of time no more than [***] times over
the life of this Agreement (not per diligence requirement).

  

3.2Diligence Failures.  In the event Licensee has materially failed to fulfill
any of its obligations under Section 3.1, and subject to resolution under the
dispute resolution provisions of Section 12.13 and failure to cure as permitted
in Section 10.4, then Juniper may treat such material failure as a default and
may terminate this Agreement and/or any license granted to Licensee hereunder in
accordance with Section 10.4.  

3.3Diligence Reports.  Licensee shall provide all reports with respect to its
obligations under Section 3.1 as set forth in Section 5.

4.PAYMENTS AND ROYALTIES

4.1Upfront License Fee.  On the Effective Date, Licensee will make a
non-creditable upfront license payment of $250,000 to Juniper.

4.2Annual License Fee.  On the first and second anniversary of the Effective
Date, Licensee will make annual an license maintenance fee payment of fifty
thousand dollars $50,000 to Juniper.  

9



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

On the third anniversary of the Effective Date and each anniversary date
thereafter, Licensee will make an annual license maintenance fee payment of
$100,000 to Juniper.  The annual license maintenance fees shall be creditable
against royalties and other payments due to Juniper in the same calendar year
(including milestone payments and Sublicense Income), but may not be carried
forward to any other year.  

4.3Milestone Payments.  In addition to the payments set forth in Sections 4.1
and 4.2, Licensee shall make milestone payments to Juniper within [***] of the
achievement of the milestone events set forth in the table below by Licensee,
its Affiliates, or its Sublicensees.  Milestone payments are due only once on a
Product-by-Product or Process-by-Process basis.

Milestone Event

Milestone Payment

 

Completion of a successful Phase 1 Clinical Trial of a Product or Process,
completion which shall be deemed to have occurred when the data base for such
clinical trial has been locked

 

$[***]

Completion of a successful Phase 2 Clinical Trial of a Product or Process,
completion which shall be deemed to have occurred when the data base for such
clinical trial has been locked

 

$[***]

Completion of first Phase 3 Clinical Trial of a Product or Process that meets
criteria required for submission of a New Drug Application (“NDA”), to the
United States Food and Drug Administration (“FDA”)

$[***]

NDA filing acceptance by the FDA for a Product or Process

$[***]

NDA approval by the FDA for a Product or Process

$[***]

Regulatory approval for a Product or Process in the European Union

$[***]

First regulatory approval for a Product or Process outside of United States or
European Union

$[***]

First Commercial Sale

$[***]

10



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Achievement of aggregate Net Sales of $[***]

$[***]

Achievement of aggregate Net Sales of $[***]

$[***]

For the avoidance of doubt, each of the milestones payments shall be paid only
once on a Product-by-Product or Process-by-Process basis, regardless of the
number of disease indications for a Product or Process developed under this
Agreement.

4.4Royalties and Sublicense Income.

 

(a)

During the Royalty Term, Licensee shall pay Juniper royalties based on worldwide
Net Sales in each calendar year in accordance with the table below:

  Royalty Rate

Annual Worldwide Net Sales

[***]%

<$[***]

[***]%

Portion of Annual Worldwide Net Sales from $[***] but less than $[***]

[***]%

Portion of Annual Worldwide Net Sales from $[***] but less than $[***]

[***]%

Portion of Annual Worldwide Net Sales from $[***] but less than $[***]

[***]%

Portion of Annual Worldwide Net Sales that is $[***] or greater

For an Unpatented Process or Unpatented Product, the applicable royalty rate set
forth in the table above will be reduced by [***]%.

 

(b)

In the event Licensee is responsible for the payment of any royalties to third
parties (i) in respect of the manufacture, use, sale or import of Patented
Products or Patented Processes, Licensee may reduce royalties payable hereunder
by up to [***]percent ([***]%) of royalties owed by Licensee to such third
parties, but in no event shall royalties payable to Juniper under this Agreement
for Patented Products or Patented Processes be reduced by more than [***]
percent ([***]%) and (ii) in respect of the manufacture, use, sale or import of
Unpatented Products or Unpatented Processes, Licensee may reduce royalties
payable hereunder by royalties owed by to such third parties, but in no event
shall royalties payable to Juniper under this Agreement for Unpatented Products
or Unpatented Processes be reduced by more than [***] percent ([***]%), and
provided further that in no event shall the royalty payable to Juniper with
respect to Net Sales of Unpatented Patents and Unpatented Processes be less than
[***]%.

 

(c)

With respect to Sublicensees, Licensee shall pay to Juniper [***] percent
([***]%) of all Sublicense Income received, in lieu of receipt of royalty
payments specified above.  

11



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

(d)

All payments due to Juniper under this Section 4.4 shall be due and payable by
Licensee within [***] after the end of each Reporting Period, and shall be
accompanied by a report as set forth in Sections 5.3 and 5.4.

 

(e)

Upon the expiration of a Royalty Term for a Patented Product or Patented Process
in a country, the licenses granted to Licensee under Section 2 with respect to
such Patented Product and Patented Process in such country shall be converted
into  fully paid-up, royalty-free, irrevocable licenses.

4.5Form of Payment.  All payments due under this Agreement shall be drawn on a
United States bank and shall be payable in United States dollars.  Each payment
shall reference this Agreement and identify the obligation under this Agreement
that the payment satisfies. In respect of Net Sales, conversion by Licensee of
foreign currency to U.S. dollars shall be made at the conversion rate existing
in the United States, as reported in The Wall Street Journal, on the last
working day of the applicable Reporting Period, consistent with GAAP.  Such
payments shall be without deduction of exchange, collection or other
charges.  Payments shall be made by wire transfer to a bank account designated
by Juniper.

4.6Withholding.  If any applicable law requires Licensee to withhold taxes with
respect to any payment to be made by Licensee to Juniper pursuant to this
Agreement, Licensee will notify Juniper of such withholding requirement prior to
making the payment to Juniper and provide such assistance to Juniper, including
the provision of such standard documentation as may be required by a tax
authority, as may be reasonably necessary in Juniper’s efforts to claim an
exemption from or reduction of such taxes.  Licensee will, in accordance with
such law, withhold taxes from the amount due, remit such taxes to the
appropriate tax authority, and furnish Juniper with proof of payment of such
taxes within thirty (30) days following the payment.  If taxes are paid to a tax
authority, Licensee shall provide reasonable assistance to Juniper to obtain a
refund of taxes withheld, or obtain a credit with respect to taxes paid.

4.7Overdue Payments.  The payments due under this Agreement shall, if overdue,
bear interest beginning on the first day following the due date to which such
payment was incurred and until payment thereof at a per annum rate equal to
[***] above the prime rate in effect on the due date as reported by The Wall
Street Journal, such interest rate being compounded on the last day of each
Reporting Period, not to exceed the maximum permitted by law.  Any such overdue
payments when made shall be accompanied by all interest so accrued.  Said
interest and the payment and acceptance thereof shall not preclude Juniper from
exercising any other rights it may have as a consequence of the lateness of any
payment.

5.REPORTS AND RECORDS

5.1Diligence Reports.  Within thirty  (30) days after the end of each calendar
year, Licensee shall report in writing to Juniper on progress made toward
achieving the objectives set forth in the Research Plan.

12



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

5.2Milestone Achievement Notification.  Licensee shall report to Juniper the
dates on which it achieves the milestone events set forth in Section 4.3 within
thirty (30) days of each such occurrence.

5.3Sales Reports.  Licensee shall report to Juniper the date of the First
Commercial Sale in each country of the License Territory within thirty  (30)
days after such occurrence in a country.  For each country, following the First
Commercial Sale in any country, Licensee shall deliver a sales report to Juniper
within thirty  (30) days after the end of each Reporting Period with respect to
Sales made during such Reporting Period.  Each report under this Section 5.3
shall be certified as correct by an officer of Licensee and shall contain at
least the following information as may be pertinent to a royalty accounting
hereunder for such Reporting Period:

 

(a)

the number of Products and Processes Sold by Licensee, its Affiliates and
Sublicensees in each country, including breakdown between Patented Products and
Unpatented Products and Patented Processes and Unpatented Processes;

 

(b)

the amounts billed, invoiced and received by Licensee, its Affiliates and
Sublicensees for each Product and Process, in each country, and total billings
or payments due or made for all Products and Processes;

 

(c)

calculation of Net Sales for the applicable Reporting Period in each country,
including an itemized listing of permitted offsets and deductions; and

 

(d)

total royalties payable on Net Sales in U.S. dollars, together with the exchange
rates used for conversion.

If no amounts are due to Licensee for any Reporting Period, the report shall so
state.

5.4Sublicense Income Reports.  Licensee shall, along with delivering payment as
set forth in Section 4.4(c), report to Juniper within thirty (30)  days of
receipt, the amount of all Sublicense Income received by Licensee, and
Licensee’s calculation of the amount due and paid to Juniper from such income,
including an itemized listing of the source of income comprising such
consideration, and the name and address of each entity making such payments.

5.5Audit Rights.  Licensee shall maintain, and shall cause each of its
Affiliates and Sublicensees to maintain, complete and accurate records relating
to Sales of Products and Processes and Sublicense Income, and the rights and
obligations under Section 4 of this Agreement and any amounts payable to Juniper
in relation to this Agreement, which records shall contain sufficient
information to permit Juniper to confirm the accuracy of any payments and
reports delivered to Juniper.  Licensee shall retain and make available, and
shall cause each of its Affiliates and Sublicensees to retain and make available
as set forth below, such records for at least [***] ([***]) years following the
end of the calendar year to which they pertain, to Juniper upon at least thirty
(30) days’ advance written notice, for examination during normal business hours,
by independent certified public accountants hired by Juniper and reasonably
acceptable to Licensee, its Affiliates and Sublicensees, as the case may be, to
verify any reports and payments made and/or

13



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

compliance in other respects under Section 4 of this Agreement.  Licensee may
require such accountants to enter into a reasonably acceptable confidentiality
agreement, and in no event shall such accountants disclose to Juniper any
information, other than such as relates to the accuracy of the corresponding
reports pursuant to Section 5.  Such confidentiality agreement shall permit such
accountants to perform all activities typically associated with an audit of a
license agreement.  The foregoing right of examination may be exercised only
once in relation to each twelve (12)-month period during the Term, and no period
may be audited more than once, except in the event Juniper has cause for such
audit, in which case, the for cause audit shall not count as an audit under this
Section 5.5. If any examination conducted by such independent certified public
accountants pursuant to the provisions of this Section certifies an
underreporting or underpayment of [***] percent ([***]%) or more in any payment
due to Juniper hereunder, Licensee shall reimburse Juniper for the reasonable
cost of such audit and shall remit any amounts due to Juniper (including
interest due in accordance with Section 4.5) within thirty (30) days of
receiving a copy of the auditor’s report. This Section shall survive for [***]
([***]) years from expiration or termination of this Agreement.  

6.PATENT PROSECUTION AND MAINTENANCE

6.1Prosecution.  MGH shall be responsible for the preparation, filing,
prosecution and maintenance of all patent applications and patents included in
Patent Rights that are subject to the Underlying Agreement (the “Underlying
Patent Rights”) and Licensee shall be responsible for the preparation, filing,
prosecution and maintenance of all patent applications and patents included in
Patent Rights that are not Underlying Patent Rights.  Licensee shall reimburse
Juniper (or if requested by Juniper, MGH directly) for [***] costs incurred in
the preparation, filing, maintenance of the patent applications and patents
included in the Underlying Patent Rights within thirty (30) days of receipt of
an invoice for such costs.  Licensee shall [***] any costs associated with the
preparation, filing, maintenance of the patent applications and patents included
in the Patent Rights that are not Underlying Patent Rights.  If requested by
Licensee, Juniper shall communicate to MGH (or request that MGH allow Licensee
to communicate directly with MGH) Licensee’s requests to seek patent protection
of any Underlying Patent Rights in any country within the License Territory in
which MGH is not prosecuting such Patent Rights (including seeking patent term
adjustments, patent term extensions, supplemental patent protection or related
extension of rights), and shall use commercially reasonable efforts to advocate
on Licensee’s behalf with respect to such requests, if applicable.

6.2Copies of Documents.  With respect to any Underlying Patent Right licensed
hereunder, Juniper shall notify MGH in writing of its request that MGH instruct
the patent counsel prosecuting such Underlying Patent Right to (i) promptly copy
Licensee on all patent prosecution documents that are received from or filed
with the United States Patent and Trademark Office and foreign equivalent, as
applicable; (ii) promptly provide Licensee with copies of all draft submissions
to the patent office prior to filing with reasonably sufficient time for
Licensee and its patent counsel to review and provide comments for incorporation
into such submission; and (iii) keep Licensee reasonably informed with respect
to the preparation, prosecution and maintenance of the Underlying Patent Rights
and consult with Licensee, and take any of Licensee’s or its patent

14



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

counsel’s comments and requests into good faith consideration, with respect to
the preparation, prosecution and maintenance of the Underlying Patent
Rights.  If requested by Licensee, Juniper shall use commercially reasonable
efforts to facilitate communications between Licensee and MGH with respect to
the Underlying Patent Rights, or shall request that MGH communicate directly
with Licensee with respect to the Underlying Patent Rights.

6.3Licensee’s Election Not to Proceed.  Licensee may elect to surrender any
patent or patent application in Patent Rights in any country upon sixty (60)
days advance written notice to Juniper (“Waived Patent Rights”).  Such notice
shall relieve Licensee from the obligation to pay for future patent costs
related to such Waived Patent Rights but shall not relieve Licensee from
responsibility to pay patent costs incurred prior to the expiration of the sixty
(60) day notice period:

 

(a)

If the Waived Patent Rights are in the [***], such patent application or patent
in such country shall thereupon cease to be a Patent Right hereunder and Juniper
shall be free to license its rights to that particular U.S. or foreign patent
application or patent to any other party on any terms.

 

(b)

If the Waived Patent Rights are in any other country (i.e., other than a country
set forth above in clause (a) above), the licenses granted with respect to such
patent application or patent in such other country under Section 2.1(a)(i) shall
thereupon become non-exclusive.  For the avoidance of doubt, in the event of a
conversion to a nonexclusive license in any such other country, such conversion
shall not excuse Licensee from paying royalties on Unpatented Products and
Unpatented Processes in such countries at the rates set forth in Section 4.4,
and Juniper shall be free to license its rights non-exclusively to that
particular patent application or patent in such other country to any other party
on any terms.

 

7.THIRD PARTY INFRINGEMENT AND LEGAL ACTIONS

7.1Licensee Right to Prosecute.  Each Party agrees to immediately notify the
other Party in writing upon becoming aware of any infringement of the Patent
Rights in the License Field and provide to the other Party all
reasonably-available evidence of such infringement.  Licensee shall have the
first right, but not the obligation, to protect Patent Rights from infringement
and prosecute infringers in the License Field in the License Territory, at its
own expense.  Subject to any consent and other requirements set forth in the
Underlying Agreement, before commencing such action, Licensee and, as
applicable, any Affiliate, shall reasonably consult with Juniper, concerning,
among other things, Licensee’s standing to bring suit, the advisability of
bringing suit, the selection of counsel and the jurisdiction for such action,
and shall use commercially reasonable efforts to accommodate the views of
Juniper regarding the proposed action.  If Licensee commences any such action,
but is not recognized by the applicable court or other relevant body as having
the requisite standing to pursue such action, then at Licensee’s request,
Juniper shall join, and if necessary, shall use commercially reasonable efforts
to cause MGH to join, in as party-plaintiff or commence such action in its own
name and, in either event, cooperate with Licensee, at Licensee’s expense;
provided, however,  that Licensee shall indemnify and hold

15



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Juniper, MGH and MIT harmless from and against any costs and expenses they incur
in connection with the defense of any counterclaims filed against them, except
for the expense of any independent counsel retained by Juniper, MGH, or MIT in
accordance with Section 7.3.

7.2MGH Right to Prosecute.  In the event Licensee notifies Juniper that Licensee
does not intend to prosecute infringement identified under Section 7.1, or in
the event that Licensee is unsuccessful in persuading the alleged infringer to
desist, MGH shall have the right, but not the obligation to prosecute such
infringement, as specified in the Underlying Agreement.

7.3 Juniper, MGH and MIT Joined as Party-Plaintiff.  If Licensee elects to
commence an action as described in Section 7.1, Juniper, MGH and MIT shall each
have, in its sole discretion, the option to join such action as
party-plaintiffs.  If Juniper, MGH and MIT are required by law to join such
action as party-plaintiffs, Juniper, MGH, or MIT may either (i) in their joint
discretion, permit themselves to be joined as party-plaintiffs at the sole
expense of Licensee, or (ii) assign to Licensee all of Juniper’s, MGH’s, or
MIT’s right, title and interest in and to the Patent Right which is the subject
of such action (subject to any government rights under law and any other rights
that others may have in such Patent Right).  If Juniper, MGH and MIT make such
an assignment, such action by Licensee shall thereafter be brought or continued
without Juniper, MGH, or MIT as a party; provided, however, that Juniper, MGH
and MIT shall continue to have all rights of prosecution and maintenance with
respect to the Patent Rights and Licensee shall continue to meet all of its
obligations under this Agreement as if the assigned Patent Right were still
licensed to Licensee hereunder.  For the sake of clarity, MGH’s and MIT’s rights
specified in this Section only relate to the Underlying Patent Rights.

7.4Notice of Actions; Settlement; Cooperation.  The provisions of Sections 7.4
and 7.5 of the Underlying Agreement regarding notice of actions, settlements and
cooperation shall apply this Agreement and are herein incorporated by reference.

7.5Recovery.  Any award paid by third parties as the result of proceedings
brought by Licensee under Section 7.1 (whether by way of settlement or
otherwise) shall first be applied to reimbursement of any reasonable legal fees
and out of pocket costs and expenses incurred by Licensee, then to reimbursement
of any reasonable legal fees and out of pocket costs and expenses incurred by
Juniper, MGH, or MIT; and any remainder [***].

8.INDEMNIFICATION AND INSURANCE

8.1Indemnification.

 

(a)

Licensee shall indemnify, defend and hold harmless Juniper and its Affiliates
and their directors, officers, employees, agents and their respective
successors, heirs and assigns (the “Indemnitees”) from and against any third
party claims, actions, demands and proceedings brought or alleged against any of
the Indemnitees (each a “Claim”), and shall pay all damages, losses and expenses
(including reasonable attorney’s fees and expenses of litigation) (collectively,
“Losses”) incurred by or imposed upon an Indemnitee, to the extent such Claim is
arising out of or related to

16



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

the exercise of any rights granted to Licensee under this Agreement, including
without limitation any theory of product liability (including, but not limited
to, actions in the form of contract, tort, warranty, or strict liability)
concerning any product, process or service made, used, or sold or performed
pursuant to any right or license granted under this Agreement, except to the
extent such Losses arise from the breach of this Agreement or gross negligence
or willful misconduct of an Indemnitee.

 

(b)

An Indemnitee that intends to claim indemnification under this Section 8.1 shall
promptly notify Licensee of any Claim in respect of which the Indemnitee intends
to claim such indemnification reasonably promptly after the Indemnitee is aware
thereof (and in any event reasonably before any formal deadline for responding
to a such claim has passed), and shall permit Licensee to assume the control of
the defense and settlement of such Claim. Licensee shall assume the defense of
such Claim with counsel reasonably satisfactory to Juniper; provided, however,
that an Indemnitee shall have the right to retain its own counsel and
participate in the defense thereof at its own cost and expense, and further
provided, that any Indemnitee shall have the right to retain its own counsel, at
the expense of Licensee, if representation of such Indemnitee by counsel
retained by Licensee would be inappropriate because of a direct adverse conflict
of interests of such Indemnitee and any other party represented by such counsel
in such action or a related action.

 

(c)

No Indemnitee may consent to any settlement or judgment of a Claim without the
consent of Licensee.  The Indemnitees under this Section 8.1 shall cooperate
fully with Licensee and its legal representatives in the investigation and
defense of any matter covered by this indemnification.  Licensee agrees to keep
Juniper informed of the progress in the defense and disposition of such claim
and to reasonably consult with Juniper prior to any proposed settlement.

 

(d)

This Section 8.1 shall survive expiration or termination of this Agreement.

8.2Insurance.

 

(a)

Licensee shall, at its sole cost and expense, procure and maintain commercial
general liability and products-completed operations liability insurance
policy(ies) in amounts set forth below which shall be issued by an insurer
licensed to practice in the Commonwealth of Massachusetts, and Juniper shall
qualify as a “loss payee” thereunder.  Such insurance shall provide (i) product
liability coverage (ii) errors and omissions liability coverage and (iii)
contractual liability coverage.  The limits of such insurance shall not be less
than [***] Dollars ($[***]) per occurrence with an annual aggregate of [***]
Dollars ($[***]) for bodily injury including death; and [***] Dollars ($[***])
per occurrence with an annual aggregate of [***] Dollars ($[***]) for property
damage.  If Licensee desires to self-insure all or part of the limits described
above (including deductibles or retentions which are in excess of

17



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

$[***] annual aggregate) such self-insurance program must be acceptable to
Juniper.  The minimum amounts of insurance coverage required under this Section
8.2 shall not be construed to create a limit of Licensee’s liability with
respect to its indemnification under Section 8.1 of this Agreement.

 

(b)

Licensee shall provide Juniper with written evidence of such insurance upon
written request of Juniper.  Licensee shall provide Juniper with written notice
at least fifteen (15) days prior to the cancellation, non-renewal or material
change in such insurance; if Licensee does not obtain replacement insurance
providing comparable coverage prior to the expiration of such fifteen (15) day
period, Juniper shall have the right to terminate this Agreement effective at
the end of such fifteen (15) day period without notice or any additional waiting
periods.

 

(c)

Licensee shall maintain such commercial general liability insurance beyond the
expiration or termination of this Agreement during (i) the period that any such
product, process, or service is being commercially distributed, sold, leased or
otherwise transferred, or performed or used (other than for the purpose of
obtaining regulatory approvals), by Licensee or an Affiliate, Sublicensee, or
agent of Licensee and (ii) a reasonable period after the period referred to in
(c) (i) above which in no event shall be less than [***] ([***]) [***].

 

(d)

This Section 8.2 shall survive expiration or termination of this Agreement.

9.WARRANTIES; DISCLAIMER OF WARRANTIES; LIMITATION OF LIABILITY

9.1Juniper Warranties.  To the best actual knowledge of Juniper on the Effective
Date, Juniper represents and warrants that Juniper is the exclusive licensee of
the Underlying Patent Rights.  Juniper represents and warrants that, as of the
Effective Date, (i) it owns all right, title and interest in and to the patents
and patent applications in the Patent Rights that are not Underlying Patent
Rights, and that it has not granted any rights to any third party to such Patent
Rights; (ii) Juniper has not received any written notice of any current claims,
liens or encumbrances with respect to the Patent Rights, (iii) Juniper has
received no current written claims of a third party to rights in the Patent
Rights, (iv) to its best actual knowledge the Patent Rights are subsisting; (v)
Juniper has not received any written claim or notice that the Patent Rights are
invalid or unenforceable, and (vi) Juniper has not received any notice of any
current claims, liens or encumbrances with respect to the rights and licenses to
the Patent Rights granted to Licensee hereunder.  Additionally, Juniper
represents and warrants to Licensee that (a) Juniper has made available to
Licensee all Technological Information in Juniper’s possession and control
pursuant to Section 2.4, (b) Juniper has not intentionally withheld any
information in its control that is material to the Patent Rights and
Technological Information, and (c) to Juniper’s best actual knowledge, all
information disclosed to Licensee prior to the Effective Date by Juniper
relating to the Patent Rights and Technological Information is true and accurate
as of the date of disclosure.

9.2Mutual Warranties.  Each Party represents and warrants to the other Party
that:

18



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

(a)

this Agreement has been duly executed and delivered by and on behalf of such
Party and constitutes a legal, valid, and binding obligation of such Party and
is enforceable against it in accordance with its terms, subject to the effects
of bankruptcy, insolvency, or other laws of general application affecting the
enforcement of creditor rights and judicial principles affecting the
availability of specific performance and general principles of equity;

 

(b)

such Party has taken all corporate action necessary to authorize the execution
and delivery of this Agreement; and

 

(c)

such Party’s execution and delivery of this Agreement and the performance of
such Party’s obligations hereunder (i) do not conflict with or violate any
requirement of applicable law or any provision of the articles of incorporation,
bylaws, limited partnership agreement, or any similar instrument of such Party,
as applicable, in any material way, and (ii) do not conflict with, violate, or
breach or constitute a default or require any consent under, any applicable law
or any contractual obligation or court or administrative order by which such
Party is bound.

9.3No Warranties.  EXCEPT WITH RESPECT TO THE EXPRESS WARRANTIES MADE IN SECTION
9.1 AND SECTION 9.2, JUNIPER MAKES NO REPRESENTATIONS OR WARRANTIES OF ANY KIND,
EXPRESS OR IMPLIED, CONCERNING THE PATENT RIGHTS AND THE RIGHTS GRANTED
HEREUNDER, INCLUDING, WITHOUT LIMITATION, WARRANTIES OF MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE, NONINFRINGEMENT, VALIDITY OF PATENT RIGHTS CLAIMS,
WHETHER ISSUED OR PENDING, AND THE ABSENCE OF LATENT OR OTHER DEFECTS, WHETHER
OR NOT DISCOVERABLE, AND HEREBY DISCLAIMS THE SAME.  SPECIFICALLY, AND NOT TO
LIMIT THE FOREGOING, JUNIPER MAKES NO WARRANTY OR REPRESENTATION (i) REGARDING
THE VALIDITY OR SCOPE OF ANY OF THE CLAIM(S), WHETHER ISSUED OR PENDING, OF ANY
OF THE PATENT RIGHTS, AND (ii) THAT THE EXPLOITATION OF THE PATENT RIGHTS OR ANY
PRODUCT OR PROCESS WILL NOT INFRINGE ANY PATENTS OR OTHER INTELLECTUAL PROPERTY
RIGHTS OF ANY THIRD PARTY.

9.4

 

 

Limitation of Liability.  IN NO EVENT SHALL JUNIPER OR LICENSEE OR ANY OF THEIR
AFFILIATES OR ANY OF THEIR DIRECTORS, OFFICERS, MEDICAL OR EMPLOYEES,
CONSULTANTS AND AGENTS BE LIABLE HEREUNDER FOR INDIRECT, SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES OF ANY KIND ARISING IN ANYWAY OUT OF THIS AGREEMENT OR THE
LICENSE OR RIGHTS GRANTED HEREUNDER, HOWEVER CAUSED AND ON ANY THEORY OF
LIABILITY, INCLUDING WITHOUT LIMITATION ECONOMIC DAMAGES OR INJURY TO PROPERTY
OR LOST PROFITS, REGARDLESS OF WHETHER SUCH PARTY SHALL BE ADVISED, SHALL HAVE
OTHER REASON TO KNOW, OR IN FACT SHALL KNOW OF THE POSSIBILITY OF THE FOREGOING;
PROVIDED HOWEVER THAT NOTHING IN THIS SECTION 9.4

19



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

SHALL BE CONSTRUED TO LIMIT LICENSEE’S INDEMNIFICATION OBLIGATIONS UNDER SECTION
8 WITH RESPECT TO THIRD PARTY CLAIMS.

10.TERM AND TERMINATION

10.1Term.  The term of the Agreement will commence upon the Effective Date and
continue on a country-by-country basis until the later of (a) expiration of the
last-to-expire Valid Claim in such country, or (b) ten (10) years from the date
of first commercial sale of a Product or Process in such country, unless this
Agreement is terminated earlier in accordance with any of the other provisions
of Section 10.  Upon expiration per this Section 10.1, the licenses granted
herein shall convert automatically to fully-paid irrevocable licenses.  For
clarity, the grant conversion of this Section 10.1 shall not apply if the
Agreement is terminated pursuant to Sections 10.2, 10.3 or 10.4.

10.2Termination for Failure to Pay.  If Licensee fails to make any payment due
hereunder, Juniper shall have the right to terminate this Agreement upon thirty
(30) days written notice, unless, subject to Licensee’s right to dispute such
payment under the provisions of Section 12.13, Licensee makes such payments plus
any interest due, as set forth in Section 4.7, within said thirty (30) day
notice period.  If undisputed payments are not made, Juniper may immediately
terminate this Agreement at the end of said thirty (30) day period.  Licensee
shall be entitled to two (2) such cure periods in a calendar year; for a third
failure to make an undisputed payment on time in such calendar year, Juniper
shall have the right to terminate this Agreement immediately upon written
notice.

10.3Termination for Insurance and Insolvency.

 

(a)

Insurance.  Juniper shall have the right to terminate this Agreement in
accordance with Section 8.2(b) if Licensee fails to maintain the insurance
required by Section 8.2(b).

 

(b)

Insolvency and other Bankruptcy Related Events.  Juniper shall have the right to
terminate this Agreement immediately upon written notice to Licensee with no
further notice obligation or opportunity to cure if Licensee: (i) shall become
insolvent; (ii) shall make an assignment for the benefit of creditors; or (iii)
or shall have a petition in bankruptcy filed for or against it, which petition
is not dismissed within ninety (90) days.

10.4Termination for Non-Financial Default.  If Licensee or any of its Affiliates
materially breaches any of its obligations under this Agreement not otherwise
covered by the provisions of Section 10.2 and 10.3, and if such material breach
has not been cured within sixty (60) days after notice by Juniper in writing of
such breach, or if Licensee has not undertaken a plan to cure such breach that
is reasonably acceptable to Juniper, then Juniper may immediately terminate this
Agreement and/or any license granted hereunder at the end of said sixty (60) day
cure period.  If Juniper notifies Licensee of a material breach as described
herein, the Parties shall promptly meet in an effort to resolve any good faith
dispute with respect to such breach in accordance with Section 12.13.

20



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

10.5Challenging Validity.  During the term of this Agreement, Licensee shall not
Challenge, and shall restrict its Affiliates and Sublicensees from Challenging,
the Patent Rights and in the event of any breach of this provision, Juniper
shall have the right to terminate this Agreement and any license (and sublicense
in the case of a challenge from a Sublicensee) granted hereunder
immediately.  In addition, if the Patent Rights are upheld as a result of the
Challenge Licensee shall reimburse Juniper for its reasonable legal costs and
expenses incurred in defending any such challenge.  Licensee or its Affiliate or
a Sublicensee will be deemed to have made a “Challenge” of the Patent Rights if
such entity: (a) institutes or voluntarily joins as a party to, or causes its
counsel to institute on Licensee’s or its Affiliate’s or Sublicensee’s behalf,
any interference, opposition, re-examination, post-grant review or similar
proceeding with respect to any Patent Right with the U.S. Patent and Trademark
Office or any foreign patent office; or (b) makes any filing or institutes or
voluntarily joins as a party to any legal proceeding, or causes its counsel to
make any filing or institute or voluntarily join as a party to any legal
proceeding on Licensee’s or its Affiliate’s or Sublicensee’s behalf, with a
court or other governmental body having authority to determine the validity,
enforceability or scope of the Patent Rights, in which one or more claims or
allegations challenges the validity or enforceability of any Patent
Rights.  Notwithstanding the foregoing, any response by Licensee, its Affiliates
or Sublicensee in response to any suit, proceeding, or other action brought
directly or indirectly by Juniper or any of its Affiliates or MGH against
Licensee, its Affiliates or Sublicensee shall not be deemed a Challenge.

10.6Termination by Licensee.  Licensee shall have the right to terminate this
Agreement on a country-by-country basis by giving one hundred eighty (180) days
advance written notice to Juniper (but if such termination occurs prior to
receipt of marketing approval in the United States, then such notice period
shall be ninety (90) days’), and upon such termination shall immediately cease
all use and Sales of Products and Processes in such country, subject to
Section 10.9.

10.7Effect of Termination.

 

(a)

In the event the Agreement is terminated by Licensee in accordance with Section
10.6, and in the event of termination of this Agreement by Juniper in the event
of material uncured breach by Licensee pursuant to Section 10.4, Juniper will
have a full access, including the right to use and reference all Product data
generated during the term of the Agreement that is owned by Licensee.  Upon the
termination of this Agreement, any and all sublicenses granted pursuant to
Section 2.1 to a Sublicensee that has operations directed to the research and
development of pharmaceutical drug products or is a distributor of such products
shall remain in effect and be assigned on substantially the same terms with
Juniper deemed for all purposes to be the licensor thereunder provided that (i)
Sublicensee is in good standing under its sublicense agreement at the time of
termination; (ii) the sublicense is consistent with the terms of this Agreement;
(iii) Juniper shall have no obligations under such sublicenses other than to
preserve the effectiveness, scope, and validity of the licenses granted therein
under the Patent Rights and Technological Information; (iv) the relevant
sublicense(s), when taken together, provide Juniper with similar benefits as
this Agreement, (v) Juniper shall not

21



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

assume any obligation of Licensee to such Sublicensee pursuant to any
representation, warranty or indemnification provision; and (vi) further provided
that such Sublicensee enters into an agreement directly with Juniper to
effectuate such assignment.  Juniper shall be entitled to all payments due to
Licensee (but excluding any duplicate payments) from each Sublicensee under any
such sublicense in accordance with the terms of such sublicense; and such
sublicense shall be deemed assigned to Juniper if necessary to ensure continued
payments.

 

(b)

In the event the Underlying Agreement is terminated, this Agreement shall remain
in effect and be assigned on substantially the same terms to MGH, with MGH
deemed for all purposes to be the licensor hereunder provided that (i) Licensee
is in good standing under this Agreement at the time of termination; (ii) this
Agreement is consistent with the terms of the Underlying Agreement; (iii) MGH
shall have no obligations under this Agreement other than to preserve the
effectiveness, scope, and validity of the licenses granted therein under the
Patent Rights and Technological Information; (iv) this Agreement provides MGH
with similar or greater benefits than under the Underlying Agreement, including
without limitation, with respect to reimbursement of patent costs; (v) neither
MGH nor MIT (as defined in the Underlying Agreement) shall assume any obligation
of Juniper to Licensee pursuant to any representation, warranty or
indemnification provision; and (vi) further provided that Licensee enters into
an agreement directly with MGH to effectuate such assignment. MGH shall be
entitled to all payments due Juniper and MGH (but excluding any duplicate
payments) from Licensee under this Agreement in accordance with the terms of
this Agreement.

10.8Effects of Termination of Agreement.  Upon termination of this Agreement or
any of the licenses hereunder for any reason, final reports in accordance with
Section 5 shall be submitted to Juniper and all royalties and other payments,
accrued or due to Juniper as of the termination date shall become immediately
payable.  Licensee shall cease, and shall cause its Affiliates and Sublicensees
to cease under any sublicense granted by Licensee, all Sales and uses of
Products and Processes upon such termination, subject to Sections 10.7 and
10.9.  The termination or expiration of this Agreement or any license granted
hereunder shall not relieve Licensee, its Affiliates or Sublicensees of
obligations arising before such termination or expiration.

10.9Inventory.  Upon early termination of this Agreement other than pursuant to
Section 10.4, Licensee and its Affiliates and Sublicensees, subject to Section
10.7, may complete and sell any work-in-progress and inventory of Products that
exist as of the effective date of termination provided that (i) Licensee pays
Juniper the applicable running royalty or other amounts due on such Net Sales in
accordance with the terms and conditions of this Agreement, and (ii) Licensee
and its Affiliates and Sublicensees, subject to Section 10.7, shall complete and
sell all work-in-progress and inventory of Products within [***] ([***]) [***]
after the effective date of termination.  Upon expiration of this Agreement,
Licensee shall pay to Juniper the royalties set forth in Section 4.4 for Sales
of any Product that was in inventory or was a work-in­ progress on the date of
expiration of the Agreement.

22



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

10.10Section 365(n) of the Bankruptcy Code.  All rights and licenses granted
under or pursuant to any section of this Agreement are, and shall otherwise be
deemed to be, for purposes of Section 365(n) of the U.S. Bankruptcy Code,
licenses of rights to “intellectual property” as defined under Section 101(35A)
of the U.S. Bankruptcy Code to the extent permitted thereunder, and as a
licensee of such rights under this Agreement, Licensee shall retain and may
fully exercise all of its rights and elections under the United States
Bankruptcy Code or any applicable foreign equivalent thereof. The parties shall
retain and may fully exercise all of their respective rights and elections under
the U.S. Bankruptcy Code.  Upon the bankruptcy of any party, the non-bankrupt
party shall further be entitled to a complete duplicate of (or complete access
to, as appropriate) any such intellectual property, and such, if not already in
its possession, shall be promptly delivered to the non-bankrupt party, unless
the bankrupt party elects to continue, and continues, to perform all of its
obligations under this Agreement.  

11.COMPLIANCE WITH LAW

11.1Compliance.  Licensee shall have the sole obligation for compliance with,
and shall ensure that any Affiliates and Sublicensees comply with, all
government statutes and regulations that govern Products and Processes,
including, but not limited to, those of the Food and Drug Administration and the
Export Administration, as amended, and any applicable laws and regulations of
any other country in the License Territory.  Licensee agrees that it shall be
solely responsible for obtaining any necessary licenses to export, re-export, or
import Products or Processes covered by Patent Rights and/or Confidential
Information.  Licensee shall indemnify and hold harmless Juniper (in accordance
with Section 8) for any breach of Licensee’s obligations under this Section
11.1.

11.2Patent Numbers. To the extent required by applicable law , Licensee shall
use commercially reasonable efforts to properly mark all Products or their
packaging in accordance with the applicable patent marking laws.

12.MISCELLANEOUS

12.1Confidentiality.  Each Party shall treat all information received from the
other Party in connection with this Agreement in accordance with the provisions
of Exhibit C.  Licensee agrees to treat all information related to prosecution
and maintenance of Patent Rights as Confidential Information in accordance with
the provisions of Exhibit C.  Juniper agrees to treat all information received
by in reports delivered under Section 5 as Licensee’s Confidential Information
in accordance with the provisions of Exhibit C.

12.2Entire Agreement.  This Agreement constitutes the entire understanding
between the Parties with respect to the subject matter hereof.

12.3Notices.  Any notices, waivers, or other legal or formal communications
required under or pertaining to this Agreement shall be in writing and shall be
delivered by hand, or sent by a reputable overnight mail service (e.g., Federal
Express), or by first class mail (certified or registered), or by facsimile
confirmed by one of the foregoing methods, to the other party.  Notices

23



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

will be deemed effective (a) three (3) working days after deposit, postage
prepaid, if mailed, (b) the next day if sent by overnight mail, or (c) the same
day if sent by facsimile and confirmed as set forth above or delivered by
hand.  Unless changed in writing in accordance with this Section, the notice
address for Licensee shall be as follows:

If to Licensee:

Daré Bioscience, Inc.

11119 North Torrey Pines Road

La Jolla, California 92037

Attention: Chief Executive Officer

 

If to Juniper:

Juniper Pharmaceuticals, Inc.

33 Arch Street

Boston, MA  02110

Attn:  Chief Financial Officer

12.4Amendment; Waiver.  This Agreement may be amended and any of its terms or
conditions may be waived only by a written instrument executed by an authorized
signatory of the Parties or, in the case of a waiver, by the Party waiving
compliance.   The failure of either Party at any time or times to require
performance of any provision hereof shall in no matter affect its rights at a
later time to enforce the same.  No waiver by either Patty of any condition or
term shall be deemed as a further or continuing waiver of such condition or term
or of any other condition or term.

12.5Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the Parties hereto and their respective
permitted successors and assigns.

12.6Assignment.  This Agreement may not be assigned by either Party without the
other Party’s written consent, provided that no such consent of the other Party
will be required for assignment of the Agreement (a) in connection with the
transfer or sale of all or substantially all of the assets or business of such
Party to which this Agreement relates to a third party, whether by merger, sale
of stock, sale of assets or otherwise, or (b) to any Affiliate.

12.7Force Majeure.  Neither Party shall be responsible for delays resulting from
causes beyond the reasonable control of such Party (which shall not relate to
delays in payment), including without limitation fire, explosion, flood, war,
sabotage, terrorism, strike or riot, provided that the nonperforming Party uses
commercially reasonable efforts to avoid or remove such causes of nonperformance
and continues performance under this Agreement with reasonable dispatch whenever
such causes are removed.

12.8Governing Law.  This Agreement shall be governed by and construed and
interpreted in accordance with the laws of the Commonwealth of Massachusetts,
excluding with respect to conflict of laws, except that questions affecting the
construction and effect of any patent shall be determined by the law of the
country in which the patent shall have been granted.  

24



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

12.9U.S. Manufacturing.  Licensee agrees that any Products or Processes used or
sold in the United States will be manufactured substantially in the United
States to the extent required by law and to the extent not subject to a waiver
granted under applicable law.  

12.10Severability.  If any provision(s) of this Agreement are or become invalid,
are ruled illegal by any court of competent jurisdiction or are deemed
unenforceable under then current applicable law from time to time in effect
during the term hereof, it is the intention of the parties that the remainder of
this Agreement shall not be effected thereby.  It is further the intention of
the parties that in lieu of each such provision which is invalid, illegal or
unenforceable, there be substituted or added as part of this Agreement a
provision which shall be as similar as possible in economic and business
objectives as intended by the parties to such invalid, illegal or enforceable
provision, but shall be valid, legal and enforceable.

12.11Survival.  In addition to any specific survival references in this
Agreement, Sections 2.3, 5.5, 8, 9.4, 10.7, 10.8, 10.9, 10.10 and 12 shall
survive termination or expiration of this Agreement.  Any other rights,
responsibilities, obligations, covenants and warranties which by their nature
should survive this Agreement shall similarly survive and remain in effect.

12.12Interpretation.  The parties hereto are sophisticated, have had the
opportunity to consult legal counsel with respect to this transaction and hereby
waive any presumptions of any statutory or common law rule relating to the
interpretation of contracts against the drafter.

12.13 Headings.  All headings are for convenience only and shall not affect the
meaning of any provision of this Agreement.

12.13Dispute Resolution.

 

(a)

Any dispute or issue relating to or in connection with this Agreement (a
“Dispute”) shall initially be referred to Licensee’s CEO and Juniper’s CEO to
resolve the Dispute.  However, notwithstanding any of the terms of this Section
12.13 and without limiting any other remedies that may be available, each Party
shall have the light to seek immediate injunctive relief and other equitable
relief from any court of competent jurisdiction to enjoin any breach or
violation of this Agreement concerning confidential information or any other
intellectual property licensed under this Agreement, without any obligation to
undertake extra-judicial dispute resolution of any such Dispute or claim or
otherwise to comply with this Section 12.13.  It is understood and agreed that
during the pendency of a Dispute pursuant to this Section 12.13, the terms and
conditions of this Agreement shall remain in effect and the Parties shall
continue to perform all of their respective obligations hereunder.

 

(b)

If Licensee’s CEO and Juniper’s CEO are unable to resolve the Dispute within
forty-five (45) days after such referral, then each Party shall have the right
to seek other  relief, including equitable relief, from any court of competent
jurisdiction.

25



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

(c)

Each Party shall bear its own costs in obtaining the dispute resolution, as
outlined above.

[Remainder of page intentionally left blank.]




26



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives as of the Effective Date.

Juniper Pharmaceuticals, Inc.

 

Daré Bioscience, Inc.

By:

/s/ Alicia Secor

By:

/s/ Sabrina Martucci Johnson

Name:

Alicia Secor

Name:

Sabrina Martucci Johnson

Title:

CEO

Title:

President and CEO

Date:

April 24, 2018

Date:

April 24, 2018

 

 

 

27



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Exhibit A

PATENT RIGHTS

[***]

 

 

 




 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Exhibit B

Technological Information

 

 

1.

Documents provided by Juniper Pharmaceuticals to Dare Bioscience including:
reports, data summaries, Certificate of Analysis, test methods, protocols, data,
product and test specifications, manufacturing records and data, equipment
specifications, know-how, and other information or intellectual property for
which no patent has been filed whether or not patentable, pertaining to the
vaginal ring technology platform that is required to manufacture said product to
the required standards and specifications required by global regulatory
authorities

 

 

2.

Use of alternative EVA sources which have demonstrated comparable performance
within the IVR configurations developed to date.

 

 






--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Exhibit C

CONFIDENTIALITY TERMS AND CONDITIONS

1. Definition of Confidential Information.  “Confidential Information” shall
mean any information, whether written or oral, including but not limited to
data, techniques, protocols or results, or business, financial, commercial or
technical information, disclosed or made available by one Party (each a
“Discloser” as applicable) to the other Party (each a “Recipient” as applicable)
in connection with the terms of that certain Exclusive License Agreement dated
April ___, 2018, as the same may be amended or restated from time to time (the
“License Agreement”).  Juniper’s Confidential Information shall also include all
information disclosed by Juniper to Licensee in connection with the Patent
Rights.  Capitalized terms used in this Exhibit that are not otherwise defined
herein have the meanings ascribed in the License Agreement to which this Exhibit
is attached and made a part thereof.

2. Exclusions.  Confidential Information under this Agreement shall not include
any information that (i) is or becomes publicly available through no wrongful
act of Recipient; (ii) was known by Recipient prior to disclosure by Discloser,
as evidenced by records kept in the ordinary course of Recipient’s business;
(iii) becomes known to Recipient after disclosure from a third party having an
apparent bona fide right to disclose it without duty of obligation to the
Discloser; or (iv) is independently developed or discovered by Recipient without
use of Discloser’s Confidential Information, as evidenced by  records kept in
the ordinary course of Recipient’s business.

Specific Confidential Information disclosed to the Recipient shall not be deemed
to be within any of the foregoing exceptions merely because it is (a) embraced
by more general information in the public domain or in the Recipient’s
possession; (b) a combination of features or data that can be pieced together by
combining individual features or data from multiple sources in the public domain
or in the Recipient’s possession to reconstruct the Confidential Information,
but none of which shows the entire combination; and/or (c) a selection or part
of a document or embodiment where other information in the same document or
embodiment becomes part of the public domain or in the Recipient’s possession.

3. Permitted Purpose.  Recipient shall have the right to, and agrees that it
will, use Discloser’s Confidential Information, solely  to perform its
obligations and exercise its rights under the License Agreement.

4. Restrictions.  For the term of the License Agreement and a period of ten (10)
years thereafter (and indefinitely with respect to any individually identifiable
health information), each Recipient agrees that: (i) it will not use such
Confidential Information for any purpose other than as specified herein,
including without



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

limitation for its own benefit or the benefit of any other person or entity; and
(ii) it will use reasonable efforts (but no less than the efforts used to
protect its own confidential and/or proprietary information of a similar nature)
not to disclose such Confidential Information to any other person or entity
except as expressly permitted hereunder.  Recipient may disclose Discloser’s
Confidential Information only on a need-to-know basis to its and its Affiliates’
employees and agents (“Receiving Individuals”) who are informed of the
confidential nature of such information, provided Recipient shall be responsible
for compliance by Receiving Individuals with the terms of this Agreement and any
breach thereof.  Notwithstanding the foregoing, either Party may disclose
Confidential Information regarding the existence and content of the License
Agreement, to the extent applicable, to investors, potential institutional
investors, Sublicensees, potential Sublicensees, partners, potential partners,
bankers, financial institutions, and acquirers and potential acquirers of the
Licensee, or as required under applicable law.  

Each Party further agrees not to use the name of the other party or any of its
Affiliates or any of their respective directors, officers, employees,
consultants or agents in any advertising, promotional or sales literature,
publicity or in any document employed to obtain funds or financing without the
prior written approval of the party or individual whose name is to be used
.  Notwithstanding the foregoing, each Party may use the name of the other Party
and its Affiliates in a non-misleading and factual manner, including in
accordance with security laws and regulations, and Licensee may disclose the
existence of this Agreement in furtherance of its business purposes.  

Notwithstanding anything contained in this Agreement to the contrary, this
Agreement shall not prohibit the Recipient from disclosing Confidential
Information to the extent required in order for the Recipient to comply with
applicable laws and regulations (including, without limitation, stock exchange
rules or the rules of any regulatory or self-regulatory authority), provided
that the Recipient provides prior written notice of such required disclosure to
the Discloser and takes reasonable and lawful actions to avoid and/or minimize
the extent of such disclosure.

5. Right to Disclose.  Discloser represents that to the best of its knowledge it
has the right to disclose to the Recipient all of Discloser’s Confidential
Information that is disclosed hereunder.

6. Ownership.  All Confidential Information disclosed pursuant to this
Agreement, including without limitation all written and tangible forms thereof,
shall be and remain the property of the Discloser.  Upon termination of this
Agreement, if requested by Discloser in writing, Recipient shall return or
destroy at Discloser’s



--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

discretion all of Discloser’s Confidential Information, provided that Recipient
shall be entitled to keep one copy of such Confidential Information in a secure
location solely for the purpose of determining Recipient’s legal obligations
hereunder.

